IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                 Fifth Circuit

                                                             FILED
                                                            June 17, 2011

                             No. 10-40773                   Lyle W. Cayce
                           Summary Calendar                      Clerk




UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

JESUS UVALDO-MEDINA,

                                      Defendant-Appellant.


                         ***************


                             No. 10-40774
                           Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff Appellee,

versus

JESUS UVALDO MEDINA,

                                      Defendant-Appellant.
                   Appeals from the United States District Court
                        for the Southern District of Texas
                                No. 5:01-CR-330-1
                                No. 5:01-CR-836-1




Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*


       Jesus Uvaldo-Medina pleaded guilty of illegal reentry and was sentenced
to 80 months of imprisonment and three years of supervised release. The dis-
trict court determined that Uvaldo-Medina’s illegal reentry was a violation of his
supervised release, and it revoked the term of supervised release, imposed an
18-month sentence, and ordered all but five months of the revocation sentence
to run concurrently with the illegal reentry sentence, for a total of 85 months of
imprisonment. Uvaldo-Medina appeals.
       Uvaldo-Medina argues that the district court lacked jurisdiction to revoke
his supervised release, because the conduct that the district court found to be a
violation thereof occurred after his supervised release had ended. The govern-
ment agrees.
       Pursuant to 18 U.S.C. § 3583(i),
       The power of the court to revoke a term of supervised release for vio-
       lation of a condition of supervised release . . . extends beyond the
       expiration of the term of supervised release for any period reasona-
       bly necessary for the adjudication of matters arising before its expir-
       ation if, before its expiration, a warrant or summons has been is-
       sued on the basis of an allegation of such a violation.
For a term of supervised release to be extended under § 3583(i), a violation


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2
                                  No. 10-40773
                                  No. 10-40774

charged in the petition securing a warrant need not be “the one on which the re-
vocation is ultimately based,” but the revocation must be based on a violation
“occurring during the supervision term.” United States v. Naranjo, 259 F.3d 379,
382-83 (5th Cir. 2001).
      The district court concluded that it was not worth trying to establish that
Uvaldo-Medina had violated his supervised release as alleged in the timely filed
petition; instead it revoked the supervised release on the basis of the illegal re-
entry, which occurred after the term of supervision had expired. The district
court did so without jurisdiction. See § 3583(i). Accordingly, the judgment of
revocation is VACATED, and this matter is REMANDED for a dismissal of the
revocation proceedings.
      Although Uvaldo-Medina has appealed the judgment in his illegal-reentry
case, he has failed to raise any arguments in support of that appeal. Because
issues not briefed on appeal are waived, see United States v. Thames, 214 F.3d
608, 611 n.3 (5th Cir. 2000), Uvaldo-Medina has waived any argument
concerning the illegal-reentry proceedings, and the judgment in that case is
AFFIRMED.




                                        3